Citation Nr: 0632786	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-42 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a left 
knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to December 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In August 2006 a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for residuals 
of a left knee injury is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if action on his part is required.


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in 
service; arthritis of the low back was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current low back 
disability is related to his active service or any complaints 
noted therein.

2.  A right knee injury in service is not shown; a right knee 
disability was not manifested in service; right knee 
arthritis was not manifested in the first postservice year; 
and the preponderance of the evidence is against a finding 
that veteran's current right knee disability is related to 
his active service, to include injury therein.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§  3.303, 3.307, 3.309 (2006).

2.  Service connection for residuals for a right knee injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§  3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In a signed statement dated in February 2003 the veteran 
acknowledged that he had been informed about what the 
evidence must show to substantiate his claims, and of his and 
VA's responsibilities in claims development.  The August 2003 
rating decision and an October 2004 statement of the case 
(SOC) explained what the evidence showed and why the claims 
were denied, and provided the text of applicable regulations, 
including those pertaining to the VCAA (and specifically that 
the veteran should be advised to submit any evidence in his 
possession pertaining to the claims).  Although complete 
notice was not provided prior to the initial adjudication of 
the claims, the veteran has had ample opportunity to respond 
and supplement the record and to participate in the 
adjudicatory process after all notice was given.  He is not 
prejudiced by any notice timing defect.  A March 2006 letter 
provided notice regarding disability ratings and effective 
dates of awards.   

Regarding the duty to assist, VA has obtained the veteran's 
service medical and private treatment records.  He has not 
identified any pertinent records that are outstanding.  He 
acknowledged at the videoconference hearing that he had no 
additional evidence to submit.  The Board has considered 
whether a VA examination or medical opinion is necessary.  
Because there is no objective evidence of a back or right 
knee injury in service, no evidence of chronic low back or 
right knee disability in service, and no competent evidence 
that suggests a nexus between any current low back or right 
knee disability and the veteran's service, the Board finds 
that a VA examination or medical opinion is not necessary.  
See 38 C.F.R. § 3.159(c)(4)(i)(B)(C).  VA's duty to assist is 
met.  

II.	 Factual Background

The veteran's service medical records include an enlistment 
examination report that contains no mention of complaints or 
findings pertaining to either the back or the right knee.  In 
December 1970 he was seen for complaints of low back pain; he 
indicated that he had had such complaints for 5 years.  On 
examination some point tenderness was noted.  There was no 
loss of motion.  There were no further findings or diagnosis.  
No treatment or follow up was reported.  In July 1971, the 
veteran was seen for knee complaints.  He was sent for X-
rays, which revealed a normal left knee.  The service medical 
records contain no mention of a right knee injury or right 
knee complaints, and no further mention of low back 
complaints.  On service separation examination, the veteran's 
lower extremities and spine were normal; no low back or right 
knee complaints were noted.

Private treatment records reveal that the veteran received 
treatment for a November 1999 on-the-job low back injury.  He 
denied previous low back injuries or problems.  A January 
2000 record reveals that the veteran reported right knee pain 
beginning after a November 1999 injury.  Arthroscopy revealed 
internal derangement of the right knee and partial meniscus 
tear.  July 2000 diagnostic studies revealed small lumbar 
spine disc protrusion.

At the August 2006 videoconference hearing, the veteran 
testified that he originally injured his back in service in 
1970 and that the 1999 job injury exacerbated his symptoms.  
He could not recall being seen for any problems postservice 
prior to November 1999.  Regarding the right knee, he 
testified that he injured the knee in a fall in service in 
1971.  He also stated that he re-injured the knee 
postservice, at work. 

III.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, arthritis) are manifested to 
a compensable degree during a postservice presumptive period 
(one year for arthritis), they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

It is not in dispute that the veteran now has low back and 
right knee disabilities.  Lumbar disc herniation and right 
knee internal derangement and meniscal tear have been 
diagnosed.  To establish service connection for such 
disabilities, however, he must also show that there was a 
disease or injury in service, and that the current 
disabilities are related to such disease or injury.  

Regarding the right knee, there is no objective evidence of 
right knee complaints, findings, injury, or disability in 
service.  The record shows an injury to the left knee in 
service.  The veteran alleges both knees were injured at the 
time.  Although the initial note when the veteran was seen 
does not identify which knee was involved, he was referred 
for X-ray at the time.  The X-ray report establishes that it 
was the  left knee that was involved.  As there is no 
evidence right knee arthritis was manifested in the first 
postservice year, the chronic disease presumptive provisions 
of 38 U.S.C.A. § 1112 do not apply.  

Furthermore, there is no competent evidence that relates any 
current right knee disability to the veteran's active 
service.  In fact, there is no competent evidence of a right 
knee disability prior to November 1999, some 28 years after 
service.  Such a lengthy period of time between service and 
the earliest postservice clinical documentation of the 
disability for which service connection is sought (here some 
28 years) is, of itself, a factor for consideration against a 
finding that any current back or right knee disability was 
incurred or aggravated in service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  The record shows that the 
disability then noted was related to an on-the-job injury.  
Even the veteran's own accounts concede that the postservice 
injury aggravated his right knee disability.  The 
requirements for establishing service connection are not met 
as to the veteran's right knee disability, and service 
connection for such disability is not warranted.

Regarding a low back disability, the record does show that 
veteran was seen for a complaint of low back pain (that 
required no treatment) on a single occasion in December 1970.  
No injury was reported at the time; the veteran indicated 
that such complaint had been present for 5 years.  Although 
some point tenderness was noted, no underlying pathology was 
identified, and a chronic low back disability was not 
diagnosed.  No treatment was reported, and there was no 
follow-up.  On service separation examination, no low back 
complaints or findings were noted.  Evaluation of the spine 
was normal.  Consequently, the evidence shows that the low 
back complaint in service had resolved, and did not, of 
itself, reflect the presence of a chronic low back disability 
in service.  The first objective postservice evidence of a 
low back disability was in 1999, after an intercurrent on-
the-job injury.  Once again, it is noteworthy that a lengthy 
passage of time between service and the first postservice 
clinical documentation of a disability for which service 
connection is claimed is, of itself, evidence weighing 
against a finding of service connection.

Because there is no competent evidence that arthritis of the 
back was manifested in the first postservice year, the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112 
(for any arthritis of the back) do not apply.  

Finally, the record does not include any competent (medical) 
evidence that relates the veteran's current low back 
disability (lumbar disc disease) to his active service.  
Rather, clinical notations relate his initial postservice low 
back complaints to his postservice on-the- job injury.  

Because he is a layperson, the veteran's own assertion that 
his low back disability is related to an injury in service is 
not competent evidence.   See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The preponderance of the evidence is 
against this claim also, and it also must be denied.  


ORDER

Service connection for a low back disability is denied.

Service connection for residuals of a right knee injury is 
denied.


REMAND

Service medical records (SMRs) show the veteran was seen and 
treated for a left knee injury.  He was placed on a 3-day 
profile with no prolonged standing or walking.  Postservice 
records show left knee arthroscopy for a medial meniscal tear 
in August 2000 and a diagnosis of left knee internal 
derangement.

The veteran has not been afforded a VA examination to 
determine the etiology of his current left knee disability.  
A examination/opinion is necessary if the evidence of record:  
(A)  contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B)  establishes that the veteran suffered an 
event, injury or disease in service; (C)  indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D)  does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  That 
is the situation here.  Consequently, a VA examination for an 
advisory medical opinion is necessary.

Accordingly, this claim is REMANDED for the following:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's current left knee disability.  
The examiner must review the claims file 
in conjunction with the examination, 
specifically noting service medical 
records which report treatment for a left 
knee injury.  The examiner should provide 
an opinion as to whether the veteran's 
current left knee disability is at least 
as likely as not (i.e., a 50% or better 
probability) related to the knee injury he 
sustained in service.  The examiner should 
explain rationale for the opinion given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


